DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 7/31/2020.  
Claims 1-12  currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0003]) that humans need to convey information. So a need exists to organize these human interactions by using temporary markings to communicate information using the steps of “evaluating physical conditions of patients, inputing information, affixing personalized temporary markings,” etc.  Applicant’s method is therefore a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 9 and 11 is/are directed to the abstract idea of “using temporary markings to communicate information,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-12 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method for performing the steps of “evaluating physical conditions of patients, inputing information, affixing personalized temporary markings,” etc., that is “using temporary markings to communicate information,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-12 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. marking material, bar codes, QR codes, computers, printers, transfer media, computer tablets, scanning devices (Applicant’s Specification [0006], [0016], [0018], [0034]-[0035], [0056]), etc.) to perform steps of “evaluating physical conditions of patients, inputing information, affixing personalized temporary markings,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Claim(s) 1-12 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. marking material, bar codes, QR codes, computers, printers, transfer media, computer tablets, scanning devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. marking material, bar codes, QR codes, computers, printers, transfer media, computer tablets, scanning devices, etc.). At paragraph(s) [0006], [0016], [0018], [0034]-[0035], [0056], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “marking material, bar codes, QR codes, computers, printers, transfer media, computer tablets, scanning devices,” etc. to perform the functions of “evaluating physical conditions of patients, inputing information, affixing personalized temporary markings,” etc. The recited “marking material, bar codes, QR codes, computers, printers, transfer media, computer tablets, scanning devices,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-12 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-8, 10 and 12 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 2-8, 10 and 12 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-8, 10 and 12 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 9 and 11.
7.04.03 Human Organism
Claim(s) 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Constantine et al. 962 (US 2016/0103962), in view of Allen et al. (US 10,998,089).

CLAIM 1  
As per claim 1, Constantine et al. 962 disclose: 
a method (Constantine et al. 962, [0002]) of temporarily marking a patient with medical information, the method comprising: 
evaluating a physical condition of the patient (Constantine et al. 962, [0012] periodically checks patient conditions, measurements); 
inputting information pertaining to the physical condition of the patient into a computing system configured to generate a personalized temporary marking (Constantine et al. 962, Figure 1 54 Doctor Input, 80 Data Input, Figure 33 116 Current Ailment Input).


Constantine et al. 962 fail to expressly disclose:
affixing the personalized temporary marking to the patient generated by the computing system.


However, Allen et al. teach:
affixing the personalized temporary marking to the patient generated by the computing system (Allen et al., Figure 3, Figure 4).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “affixing the personalized temporary marking to the patient generated by the computing system,” etc. as taught by Allen et al. within the method as taught by the Constantine et al. 962 with the motivation of providing ensuring information is correctly associated with intended targets (Allen et al., col 1, ll 23-24).

CLAIM 2   
As per claim 2, Constantine et al. 962 and Allen et al.
teach the method of claim 1 and further disclose the limitations of:
wherein evaluating the physical condition of the patient includes a medical evaluation performed by a medical professional (Constantine et al. 962, Figure 1 54 Doctor Input).


CLAIM 3   
As per claim 3, Constantine et al. 962 and Allen et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the information pertaining to the physical condition of the patient includes text, numbers, audio, video, and/or photos (Allen et al., col 4, ll 13-14).


The obviousness of combining the teachings of Allen et al. with the method as taught by Constantine et al. 962 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Constantine et al. 962 and Allen et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the personalized temporary marking is partially or fully encoded (Allen et al., Figure 3, Figure 4).


The obviousness of combining the teachings of Allen et al. with the method as taught by Constantine et al. 962 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Constantine et al. 962 and Allen et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the patient is a human or an animal (Allen et al., Figure 3, Figure 4).


The obviousness of combining the teachings of Allen et al. with the method as taught by Constantine et al. 962 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Constantine et al. 962 and Allen et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the personalized temporary marking is imprinted directly onto the patient's skin in the form of a temporary tattoo (Allen et al., Figure 3, Figure 4).


The obviousness of combining the teachings of Allen et al. with the method as taught by Constantine et al. 962 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Constantine et al. 962 and Allen et al. 
teach the method of claim 1 and further disclose the limitations of:
further comprising affixing one or more additional personalized temporary markings to the patient generated by the computing system (Allen et al., Figure 3, Figure 4).


The obviousness of combining the teachings of Allen et al. with the method as taught by Constantine et al. 962 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Constantine et al. 962 and Allen et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the personalized temporary marking is implemented with an ink comprising a UV-activated component (Allen et al., col 2, ll 33-34 temporary cosmetic ink).


Examiner Note: Temporary cosmetic ink can have a UV-activated component.

The obviousness of combining the teachings of Allen et al. with the method as taught by Constantine et al. 962 is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 9-10 
As per claims 9-10, claims 9-10 are directed to a system/method/computer readable medium/apparatus. Claims 9-10 recite the same or similar limitations as those addressed above for claims 1-8. Claims 9-10 are therefore rejected for the same reasons set forth above for claims 1-8.

CLAIMS 11-12 
As per claims 11-12, claims 11-12 are directed to a method. Claims 11-12 recite the same or similar limitations as those addressed above for claims 1-8. Claims 11-12 are therefore rejected for the same reasons set forth above for claims 1-8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Constantine et al. 791 (US 2020/0097791) disclose cutaneous information device and methods to manufacture the same.
Constantine et al. 660 (US 2020/0126660) disclose system and methods for transition of care.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626